Citation Nr: 1208828	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  04-40 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee strain, to include as secondary to service-connected shin splints.

2.  Entitlement to service connection for a left knee strain, to include as secondary to service-connected shin splints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to March 1990.  She also served on a period of active duty for training (ADT) from August 1984 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2008, the Veteran testified at a personal hearing before a Veterans Law Judge sitting at the RO in Montgomery, Alabama.  

In February 2009 and April 2010, the Board remanded this case for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Board sent the Veteran a letter advising that the Veterans Law Judge who conducted her hearing was no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing.  The Veteran responded, indicating that she wanted to appear at a hearing before a Veterans Law Judge via video conference at her local RO.  


Accordingly, the case is REMANDED for the following action:

Schedule a hearing before a Veterans Law Judge via video conference at the Veteran's local RO.  Provide the claimant and her representative reasonable advance notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


